Citation Nr: 0423065	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  95-09 970	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to an increased rating for intervertebral 
disc syndrome (IVDS), rated 40 percent disabling as of 
February 12, 1992, and 60 percent disabling as of April 17, 
2002.

2.  Entitlement to an effective date earlier than April 17, 
2002, for a total disability rating based on individual 
unemployability (TDIU).

3.  Entitlement to an initial rating higher than 10 percent 
for a depressive disorder.

REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, CEO, Law 
Offices of Carpenter Chartered

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1976 to 
April 1980.

This case comes before the Board of Veterans' Appeals (Board) 
with a long and complex procedural history.  Several rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, are at issue.

In October 1992 the RO denied the veteran's claim for a 
rating higher than the 10 percent he was then receiving for 
his service-connected IVDS.  After a June 1993 hearing before 
the RO, a September 1993 hearing officer decision increased 
the rating from 10 to 20 percent, effective from February 12, 
1992.  In a June 1996 supplemental statement of the case 
(SSOC), the RO again increased the rating - this time from 
20 to 40 percent, effective from February 9, 1994.  In that 
SSOC, the RO also denied the veteran's claim for a TDIU.

This case first came before the Board in March 1999.  At that 
time, the Board remanded both claims to the RO for additional 
development.  The case returned to the Board in October 2000, 
at which time the Board granted a 40 percent evaluation for 
the veteran's IVDS from the earlier effective date of 
February 12, 1992, and denied entitlement to a TDIU.  He 
appealed the Board's October 2000 decision to United States 
Court of Appeals for Veterans Claims (the Court) - which, 
in May 2001, issued an order granting a joint motion vacating 
and remanding the Board's October 2000 decision.  The joint 
motion called for readjudication of the veteran's increased 
rating claim to the extent that he did not receive a rating 
higher than 40 percent, and also for an examination as to the 
degree of the neurological component of his IVDS.  The joint 
motion  also required consideration of the various factors 
set forth in 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 
Vet. App. 202 (1995).  And, since entitlement to an increased 
rating for the low back disability could, in turn, 
substantially impact the outcome of the claim for a TDIU, the 
joint motion also directed readjudication of this claim.  
See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) 
(discussing the concept of "inextricably intertwined" 
claims).

After receiving the case back from the Court for compliance 
with joint motion, the Board itself undertook additional 
development of the case in February 2002, June 2002, 
September 2002, and April 2003.  The Board undertook that 
internal development pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2) (2002)).  And when the additional development was 
completed, the Board provided notice to the veteran and his 
representative, as required by Rule of Practice 903. 67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)

Subsequently, however, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii), which 
allowed development by the Board of the type that occurred in 
this case.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Thus, when the case returned to the Board, this time in May 
2003, the Board again remanded it to the RO.  This time, the 
Board mandated compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), including notification to the veteran of 
the regulatory changes concerning disability ratings of the 
spine, which are discussed in detail below.  The Board also 
instructed the RO to obtain additional medical treatment 
information, employment records, and orthopedic and 
neurological examinations.  As the RO has complied with these 
remand instructions, the Board will now decide the case on 
its merits.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

On July 16, 2002, and again on July 30, 2002, the Board 
denied the veteran's motions to advance his case on the 
Board's docket, but the Board since has granted this motion.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2003).




FINDINGS OF FACT

1.  VA complied with its duties to notify and assist the 
veteran under the VCAA, and obtained all available evidence 
and information necessary for an equitable disposition of his 
appeal.

2.  Prior to April 12, 2002, there is no evidence of 
ankylosis of the spine or neurological manifestations of the 
veteran's IVDS.

3.  VA records of April 12, 2002, and thereafter, reflect 
symptoms of neuropathy and radiculopathy relating to the 
veteran's IVDS.

4.  The medical evidence indicates that, after September 23, 
2002, the veteran's IVDS had both orthopedic and neurological 
manifestations, the former with no ankylosis and the latter 
consisting of peripheral neuralgia affecting the external and 
internal popliteal nerves.

5.  While the range of motion of the veteran's spine has been 
somewhat limited by pain, it has not been significantly 
limited by weakness, premature or excess fatigability, and 
incoordination - factors that, in any event, are already 
contemplated by the governing rating criteria.

6.  The veteran's disability evaluations prior to April 17, 
2002, do not warrant an earlier effective date for his TDIU, 
and the evidence does not warrant earlier entitlement to this 
benefit on an extra-schedular basis either.

7.  The veteran's depressive disorder has not resulted in a 
depressed mood, anxiety, suspiciousness, panic attacks, or 
chronic sleep impairment, and his mood and memory have been 
good, especially since starting to take medication.




CONCLUSIONS OF LAW

1.  Prior to April 17, 2002, the criteria were not met for a 
rating higher than 40 percent for the veteran's IVDS.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002).

2.  For the period between April 17, 2002 and September 23, 
2002, the criteria were met for a rating of 60 percent, but 
no higher, for the veteran's IVDS.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 (2002).

3.  For the period between September 23, 2002 and September 
26, 2003, and thereafter, the criteria have been met for a 
rating of 70 percent, but no higher, for the veteran's IVDS.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 
4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293/5243, 
4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8521, 8621, 
8721, 8522, 8622, 8722, 8523, 8623, 8723, 8524, 8624, 8724, 
8525, 8625, 8725 (2003); 68 Fed. Reg. 51,454 (Aug. 27, 2003), 
to be codified at 38 C.F.R. § 4.71a, DC 5243 (2004).

4.  The criteria are not met for a TDIU prior to April 17, 
2002.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.18, 
4.25 (2003).

5.  The criteria are not met for an initial rating higher 
than 10 percent for the depressive disorder.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.130, 
Diagnostic Code 9434 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The VCAA Generally

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000, prior to the veteran's December 2000 claim.  The VCAA's 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
2004 U.S. App. Vet. Claims LEXIS 370 (June 24, 2004) 
(Pelegrini II).  Even more recently, in VAOPGCPREC 7-2004 
(July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini II.  The Board 
is bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them as to all of the veteran's claims.


Timing of VCAA Notification

As to the claim for an increased rating for IVDS, the Court 
vacated the Board's October 2000 decision on this claim in 
May 2001.  The first action the Board as to this claim after 
the Court's Order was its February 2002 development request, 
which included instructions to comply with the VCAA, followed 
by its March 2002 letter to the veteran explaining the 
applicability of the VCAA to this claim.  Although the Board 
erroneously characterized this claim as one for service 
connection rather than an increased rating, and subsequently 
made the same error in its June 2002 VCAA letter, the Board's 
April 2003 VCAA letter correctly described the claim as one 
for an increased rating.  Moreover, VA's next adjudicative 
action, the first such action after the Court's vacatur of 
the Board's October 2000 decision, was the Board's May 2003 
remand order, which instructed the RO to explain the VCAA's 
applicability to the increased rating claim.  Before taking 
any adjudicative action, the RO sent a June 2003 VCAA letter 
to the veteran as to the IVDS claim.  The RO also sent an 
August 2003 letter to the veteran explaining the change in 
regulations relating to the spine, and a November 2003 letter 
asking the veteran for additional evidence in connection with 
his IVDS claim.  All of this correspondence took place before 
the RO's first adjudicative action after the Board's remand, 
which was its April 2004 SSOC.  Consequently, VA provided 
VCAA notification to the veteran prior to its "initial" 
unfavorable decision on his claim, with "initial" in this 
context referring to the both the Board's May 2003 remand and 
the RO's April 2004 SSOC.

As to the TDIU claim, the Board's October 2000 decision as to 
that issue too was vacated by the Court in May 2001.  
Following this action and development on the IVDS claim, the 
Board sent an April 2003 letter to the veteran, following its 
development request as to this claim earlier that month, 
asking for additional information, and the Board's May 2003 
remand instructed that VCAA notification should be given 
regarding the IVDS claim.  Such notification was provided as 
to this claim in June 2003.  This was followed by a November 
2003 letter asking for additional information regarding the 
TDIU claim.  All of these actions preceded the RO's first 
adjudicative action regarding this claim after the Court's 
May 2001 remand, which was its February 2004 granting of the 
veteran's TDIU claim, effective April 17, 2002.  Thus, as to 
the TDIU claim as well, VA provided VCAA notification to the 
veteran prior to its "initial" unfavorable decision on his 
claim, with "initial" in this context referring to the both 
the Board's May 2003 remand and the RO's February 2004 rating 
decision, which was unfavorable to the extent that it did not 
allow an earlier effective date for the veteran's TDIU.

Finally in this regard, as to the claim for service 
connection for depressive disorder (as it then was - it has 
since become a claim for a  higher initial rating), the RO 
received the veteran's claim in February 2001, and in July 
2001 sent the veteran its letter explaining the applicability 
of the VCAA as to this claim.  The RO thus provided pre-
adjudication VCAA notification as to this claim as well.


Content of VCAA Notification

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Id. at *22.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2003).  Id.  According to GC, 
Pelegrini II did not require that VCAA notification contain 
any specific "magic words," and that it can be satisfied by 
a SOC or SSOC as long as the document meets the four content 
requirements listed above.

The multiple VCAA letters, SOCs and SSOCs in the present case 
met these requirements as to all 3 claims.

As to the IVDS  claim, while some of the VCAA letters 
erroneously referred to this claim as one for service 
connection, other, more recent letters, correctly termed it 
an increased rating claim.  In addition, these letters 
explained the information the RO had already received, and 
the respective responsibilities of the RO and the veteran in 
obtaining additional evidence.  Similarly, the RO listed the 
evidence already received and explained these respective 
responsibilities in the context of the TDIU claim.  Moreover, 
in its November 2003 VCAA letter, the RO asked the veteran 
for additional evidence as to both the IVDS and TDIU claims, 
including any recent medical reports that could be used to 
support the veteran's claims.  Similarly, in its July 2001 
letter, the RO's explained the application of the VCAA to the 
veteran's claim for service connection for his depressive 
disorder (as it then was), including the principles relating 
to secondary service connection, which was the theory upon 
which this claim was based.  The RO listed the evidence 
already received, and indicated the evidence still needed to 
make a decision on the claim, along with the respective 
responsibilities of VA and the veteran in obtaining 
additional information.  In addition to asking for the name 
of any VA medical center (VAMC) where the veteran had 
received medical treatment, the RO also asked for "any other 
medical evidence showing a causal relationship between" the 
veteran's depression and IVDS.

Thus, the RO complied with Pelegrini II's requirements as to 
the content of VCAA notification as to all 3 claims, as its 
multiple VCAA letters provided the information specified by 
Charles and Quartuccio, and, in listing the specific 
information received, informing the veteran of the evidence 
needed to establish entitlement to his various claims, and 
asking the veteran to send additional evidence including 
recent medical records, indicated to him that he should 
provide any evidence in his possession pertaining to his 
claims.  

In addition, in its February 2004 SSOC as to the IVDS and 
TDIU claims and in its November 2003 SSOC as to the 
depressive disorder claim, the RO included the text of 
38 C.F.R. § 3.159 (2003), which explains the duties to notify 
and assist in great detail.  Cf. Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) (noting Board's failure to discuss 
whether RO's decision and SOC satisfied VCAA requirements in 
the absence of letter explaining VCAA); VAOGCPREC 7-2004, at 
3 (VCAA notice requirements can be satisfied by SSOC as long 
as it informs claimant of relevant requirements).

The above analysis demonstrates that here, even assuming the 
binding nature of Pelegrini II's holdings, each of the four 
content requirements of a VCAA notice has been fully 
satisfied.  Moreover, any error in not providing a single 
notice to the appellant covering all of Pelegrini II's 
content requirements, something that would have been 
impossible given the lengthy duration and multiple remands 
involving these claims, is harmless.  See 38 U.S.C. § 7261(b) 
(West 2002) (in making determinations authorized by statute, 
Court shall "take due account of the rule of prejudicial 
error"); 38 C.F.R. § 20.1102 (2003) (error or defect in 
decision by Board "which does not affect the merits of the 
issue or substantive right of the appellant will be 
considered harmless and not a basis for vacating or reversing 
such decision"); Conway v. Principi, 353 F.3d 1369, 1373-
1374 (no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from section 7261(b)'s 
requirement that Court "take due account of the rule of 
prejudicial error").


Duty to Assist

The RO has obtained all available VA and non-VA medical 
records, SSA and employment records relating to the veteran's 
TDIU claim, and ordered VA examinations as to all medical 
conditions relevant to the veteran's claims, including 
neurological examinations that may be relevant to the 
veteran's claim for an increased rating for his low back 
disorder.  The RO thus complied with the VCAA's preliminary 
duty to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


General Principles Applicable to Increased Ratings Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Moreover, 38 C.F.R. § 3.321(b)(1) (2003) provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Undersecretary for Benefits or the 
Director of VA's Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing norm 
for such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).

Generally, where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Conversely, where a veteran timely appeals a rating initially 
assigned when service connection is granted, the Board must 
consider entitlement to "staged" ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
appeal. See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  In the present case, the veteran's entitlement to 
service connection for his IVDS was first granted in December 
1980, and he did not appeal that determination.  Rather, he 
filed the claim for an increased rating at issue in the 
present case in February 1992, many years after service 
connection was granted.  However, although Francisco teaches 
that in such cases, the "present level of disability" is of 
primary concern, the term "present level" is somewhat 
misleading in the context of this particular appeal, where 
the claim at issue is one initiated more than 14 years ago.  
Thus, in deciding this claim, the Board will consider the 
"present level" of the veteran's IVDS to include his 
condition as far back as February 1992.  In contrast, he 
appealed from the January 2003 rating that granted him 
service connection for a depressive disorder with a 10 
percent evaluation.  So as to that claim, the Board will 
consider his entitlement to staged ratings for periods of 
time since that date.



Another important general legal principle for the Board to 
consider in evaluating the veteran's increased ratings claims 
concerns the effect of a change in regulations during the 
pendency of an appeal.  The criteria for evaluating 
disabilities of the spine under 38 C.F.R. § 4.71a, including 
the diagnostic code applicable to IVDS, Diagnostic Code (DC) 
5243, previously numbered 5293, have been changed recently.  
First, the criteria in effect for evaluating disabilities 
under 38 C.F.R. § 4.71a, DC 5293 (2002) ("the old 
criteria") were revised effective September 23, 2002, 
codified at 38 C.F.R. § 4.71a, DC 5293 (2003) ("the interim 
criteria").  Subsequently, they were revised effective 
September 26, 2003, at which time the diagnostic codes were 
renumbered, including the renumbering of DC 5293, 
used for rating IVDS, to DC 5243.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003), to be codified at 38 C.F.R. § 4.71a, DC 5243 
(2004) ("the new criteria").

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, VA generally must consider 
which version - new or old - is most favorable to the 
veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
when amended regulations expressly state an effective date 
and, as in this case, do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding the holding in Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  VAOGCPREC 3-2000 (Apr. 10, 2000).  See 
also Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).  See 
also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2003).

Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria for evaluating the severity of spinal 
disabilities, including IVDS, may be applied.  But as of 
September 23, 2002, either the old or the new criteria for 
evaluating IVDS may be applied, whichever is most beneficial 
to the veteran.  Similarly, for the period beginning on 
September 26, 2003, the old, interim, or new criteria may be 
applied, whichever is most beneficial to him.


Entitlement to a rating for IVDS higher than 40 percent as of 
February 12, 1992, and higher than 60 percent as of April 17, 
2002

The veteran had a 40 percent evaluation from February 12, 
1992, to April 17, 2002, when he received a higher 60 percent 
rating.  As this entire period is completely before the 
first, September 23, 2002, change in spine-related 
regulations, it is only necessary to determine whether the 
veteran is entitled to a rating higher than 40 percent for 
this disorder under the old criteria.  Under the old 
criteria, the only possible ratings higher than 40 percent 
involve ankylosis of the entire spine (DC 5286), ankylosis of 
the lumbar spine (DC 5289), and pronounced IVDS (DC 5293).  
Pronounced IVDS includes "with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief."  DC 5293.  Such symptoms would 
warrant a 60 percent evaluation.

The service medical records (SMRs) reflect the diagnosis and 
treatment of muscle strain with spasm. They also reflect the 
veteran's complaints of low back pain and pain radiating down 
the right leg.

A May 1980 VA outpatient (VAOPT) treatment record shows that 
the veteran complained of and was treated for back pain.  At 
a September 1980 VA examination, the examiner diagnosed mild 
and chronic low back strain.  
As noted above, a December 1980 rating granted service 
connection for chronic low back strain with an evaluation of 
10 percent disabling.  An August 1981 rating increased this 
evaluation to 20 percent.  

The evaluation was reduced to 10 percent in December 1981 and 
0 percent (i.e., noncompensable) in December 1983, both times 
after VA examinations.  A February 1986 rating assigned a 
compensable rating of 10 percent.

VA records dated in 1986 and 1987 reflect continued 
treatment.  A history of low back strain was noted on VA 
examination of February 1988.

VAOPT records from 1992 show that the veteran was diagnosed 
with degenerative joint disease (DJD/arthritis), and he was 
advised against engaging in heavy lifting.  A May 1992 MRI 
revealed degenerative disc disease (DDD) of the L5-S1 level 
and chronic back sprain.

Private radiology reports of 1992 also are of record.  An X-
ray taken in February 1992 revealed mild to moderate 
narrowing of the L5-S1 disc interspace compatible with 
degenerative disc disease.  A computerized tomography (CT) 
scan performed in February 1992 showed focal central and 
slightly right paracentral protrusion of disc material at the 
L5-S1 level, which the examiner believed may have represented 
a herniated nucleus pulposus (HNP) - but a focal disc bulge 
also could not be excluded.  The examiner commented that the 
findings were consistent with mild to moderate broad based 
disc bulge seen at the L2-3, L3-4 and L4-5 levels.  There was 
no evidence of central, recess foramenal stenosis within the 
lumbar spine.  Also, there was mild bilateral facet 
arthropathy seen at the L4-5 and L5-S1 levels.  A magnetic 
resonance imaging (MRI) study was conducted in March 1992 and 
revealed mild degenerative disc disease at the L3/L4 and 
L4/L5 levels manifested by bulging of disc resulting in mild 
central canal stenosis at the L3/L4 level.  There was 
asymmetric bulging of L5/S1 disc lateralizing slightly toward 
the right with evidence of radial tear through annulus 
fibrosis but without evidence of herniation. There was 
negligible impingement upon roots or sac, and mild 
degenerative changes about facets.

March and April 1992 records from Southeastern Orthopedic 
Clinic reflect treatment for low back pain-as well as for 
pain radiating down the right leg.  It was concluded that the 
veteran was suffering from DDD involving multiple levels.

A September 1992 VA neurological evaluation was conducted, 
and the examiner diagnosed lumbar strain with lumbar root 
irritation on the right.  The examiner also noted that there 
was MRI evidence of DDD and a bulging disc.  X-rays revealed 
mild degenerative disc disease at the L4-5 interspace, and 
the examiner noted that there had been little change since 
February 1988.  In diagnosing the lumbosacral strain, the 
examiner also noted that there were some radicular symptoms 
by history, but that focal neurologic deficit or dermatomal 
patterns were not revealed during his evaluation of the 
veteran.  Regarding the MRI, the examiner indicated that they 
are sensitive and that even asymptomatic people can have 
bulging discs, but that the MRI in this instance did not 
reveal a ruptured disc.  There was no herniated nucleus 
pulposus by radiography or examination.  In an addendum to 
that evaluation, the examiner noted that the veteran's MRI 
and CT reports had been reviewed and that his current back 
condition was a strain, which was a progressive complaint.  
There was no definite evidence of a herniated disc that 
actually impinged into the spinal cord on x-rays, as well as 
no definite objective clinical finding of this on 
examination.

At his June 1993 RO hearing, the veteran testified that he 
could not perform any heavy lifting, bending or manual labor.  
He said that his physicians had advised him against lifting 
more than 40 pounds.  Physical therapy had resulted in 
beneficial results for two to three weeks.  He had problems 
with back stiffness and pain, but not spasms.  The pain 
affected his ability to sleep at night.  The medications he 
used had not brought about much relief, and they tended to 
make him drowsy and cause dryness in his throat.  He also 
suffered from neck pain, as well as right leg numbness and 
pain.  He had to squat when he tied his shoes and could not 
sit in one area for more than 15 to 20 minutes. There was 
pressure, weakness and pain on the right side when he sat up.  
He had problems walking around, and wore a back brace most 
times while walking around.  His condition became aggravated 
when he turned his torso too quickly.  He did not play 
sports.  His last job involved security work and was not 
problematic because he worked only on the weekends.

X-rays were taken in September 1993.  They failed to reveal 
any significant change from the previously reported 
conditions noted in the February 1992 CT report and the March 
1992 MRI report.

Based on the above clinical findings and hearing testimony, 
the hearing officer determined in September 1993 that a 
higher 20 percent rating was warranted for the low back 
disability, and the increase was reflected in an October 1993 
rating decision of the RO. The increase became effective as 
of February 12, 1992.

The veteran was scheduled to receive physical therapy (PT) 
for his low back in January and February 1994-for four-to- 
five times per week, for a total of two weeks, as part of his 
rehabilitative treatment program for his acute and chronic 
low back pain.  But notations in the records on file indicate 
that he did not show up for his appointments or request that 
any of them be rescheduled.

A lumbar spine series was conducted in February 1994.  There 
was no evidence of degenerative changes.

In a June 1994 statement, a VA vocational rehabilitation (VR) 
counselor indicated that she had interviewed the veteran by 
telephone to determine whether he was unemployable due to the 
severity of his low back disability - because his lumbar 
disc disease reportedly had been exacerbated by the twisting 
and sitting maneuvers required in his most recent job as a 
machine press operator - or whether he could be re-trained 
for another less strenuous job that permitted intermittent 
walking or sitting to counteract this.  It was indicated that 
his last employer had tried to accommodate him for his 
functional impairment, but that he had to leave that job 
nonetheless due to the physical demands of it and the lack of 
opportunity for more sedentary employment within that 
company.  The veteran said that he was not currently 
employed, but that he had sought help concerning this from 
the North Carolina Division of Vocational Rehabilitation 
Services.  He also said that he did not see himself as being 
able to do much work of any kind, but that he was amenable to 
seeing whether there were some other jobs that he could 
perform successfully.  He further reported that his doctors 
had recommended surgery for his low back, but that he had not 
undergone the procedure because he did not want to risk 
injuring his spine, and that one of his doctors had told him 
not to lift anything weighing 40 pounds or more-although this 
had not actually been documented in writing.  The VA 
vocational rehabilitation counselor encouraged the veteran to 
continue working with the state-operated vocational 
rehabilitation services regarding alternatives for 
employment, while his claim for a higher rating for his low 
back disability was being considered, noting that he 
apparently lost his job as a machine press operator because 
of difficulties with his service-connected problem.

Dr. "D.C." examined the veteran in July 1994.  His records 
indicate the veteran had been suffering from longstanding 
herniation of L5-S1, and intermittent symptomatology from 
this.  The veteran reported that his symptoms got so bad in 
February 1994 that he was unable to walk for four days.  Dr. 
D.C. indicated that, when examining the veteran, he had 
almost normal range of motion in his low back. X-rays 
revealed narrowing of the L5-S1 interspace.  It also was 
noted that the vertebral bodies were well-calcified 
otherwise, with maintenance of their joint spaces. The 
diagnostic impression was narrowing of L5-S1.

In an October 1994 letter, the veteran's friend reported that 
she had been acquainted with him since August 1993.  She was 
familiar with his ongoing back problems, as well as his 
inability to work due to his disability-even when his 
employer tried to be accommodating.  She also noted that the 
disability caused various social and financial difficulties 
for the veteran.

The report of an October 1994 evaluation at the Southeastern 
Orthopedic Clinic indicates the veteran had been experiencing 
persistent pain in his back since he was seen there two years 
earlier, in 1992.  The veteran indicated that medication he 
was taking helped to control his symptoms (for about 5 hours 
at a time), but that if he became too active he began to 
experience a recurrence of the back pain radiating down into 
his right buttock and thigh. He also said that he had tried 
to work, but that whenever he got a job he usually 
experienced an increase in the level of his pain and other 
symptoms. During the objective clinical portion of the 
evaluation, he moved well, had no limp, and had brisk deep 
tendon reflexes at his knees and ankles.  He also had a 
normally functioning extensor hallucis longus, bilaterally, 
and straight leg raising tests were negative, bilaterally.  
The orthopedic examiner indicated the veteran had discogenic 
problems in his lumbar spine; that the episode earlier that 
year, in February 1994, when he reportedly was confined to a 
bed and could not walk for four days may have been due to a 
disc herniation; that disc herniations or disc degenerations 
often cause episodes of pain aggravated by activity; and that 
he may well be unemployable in that no one is going to hire 
him with a history of back pain or, once hired, is going to 
keep him on if he has to spend some time in bed away from 
work with his episodes of back pain.  The orthopedic examiner 
went on to note that the veteran was reluctant to consider 
any type of surgical intervention, and that he probably was 
not a good candidate for surgery at that time, anyway, even 
if willing.  Consequently, the orthopedic examiner 
recommended the veteran continue using his anti-inflammatory 
medication, as long as it was able to control his symptoms, 
and that it was unclear whether the pain that he was 
experiencing in his testicles was related to his low back 
disability. So the orthopedic examiner advised the veteran to 
consult a urologist concerning this if his testicle pain 
persisted to ensure that nothing untoward was actually 
happening.

An April 1995 decision of the Social Security Administration 
(SSA) indicates that the agency awarded the veteran 
supplemental security income (SSI) primarily as a result of 
the severity of his IVDS.  There are also SSA records since 
that date, which continue the award of SSI.  Specifically, 
July 1997 notes, after reiterating the relevant medical 
findings, indicate the veteran's IVDS showed no significant 
improvement.

In his June 1995 application for a TDIU, the veteran reported 
that 1993 was the last year that he worked on a full-time 
basis and was also the year that he became too disabled to 
work.  He indicated that he had worked previously as a 
carpenter laborer for varied hours per week between August 
and December 1992, and as a press operator for 40 hours per 
week from December 1992 to February 1993-with a grand total 
of two weeks lost from work on account of illness.  He said 
that he left his last job due to his low back disability, and 
that he had tried to obtain other employment since as a 
laborer at the carpentry company, although unsuccessfully.  
Regarding his education, he indicated that he completed high 
school and that he had completed other education and training 
at community colleges in light construction from August 1991 
to August 1992 and in automobile mechanics from August 1981 
to August 1982.  He said that he had not received any 
education and training since he became too disabled to work, 
and that he had not been hospitalized within the past 12 
months.

Continued treatment of the low back pain is noted in VA 
treatment records dated in 1995.  A VA examination was 
conducted in August 1995.  The examiner did not find any 
postural abnormalities or fixed deformity, and noted that the 
musculature of the back was normal.  The examiner reported 
that there was 45 degrees forward flexion, 0 degrees backward 
extension, 20 degrees left lateral flexion, 10 degrees right 
lateral flexion, and 25 degrees rotation bilaterally.  There 
was pain on all movements.  Deep tendon reflexes were absent 
bilaterally in the knees. X-rays revealed narrowing of the 
L4-L5 and L5-S1 disc spaces with vacuum phenomenon.  The 
examiner commented that the findings were consistent with 
degenerative disc disease at L5-S1.

Records from Black River Health Services show the veteran was 
treated for his low back pain for a period between May and 
December 1995.  VA records also show that, in December 1995, 
he was treated for back pain with right leg pain.

In January 1996, the veteran's most recent former employer 
submitted a statement indicating that he was employed there 
as a machine press operator from December 20, 1993 to March 
25, 1994; that he worked 10 hours a day for a 40-hour week; 
that he was placed in the safest, least strenuous job in the 
plant, and was able to stand or sit while performing his 
duties; and that a VA doctor had stated they did a more than 
reasonable amount of accommodating the veteran.  The former 
employer went on to note that the veteran resigned on March 
25, 1994, saying "that [the] job just wasn't working for 
him."

A March 1996 X-ray revealed moderate degenerative disc 
disease at L5-S1.

In a June 1996 letter, the veteran's chiropractor, "M.H.," 
reported findings from an examination conducted that March.  
It was noted that the veteran was in moderate pain and that 
there were no apparent deformities.  There was palpable 
tenderness in the L4-L5 and S1 vertebrae on the right, and in 
the L5 and S1 vertebrae on the left. Muscle spasms were 
palpable at L4-L5 and S1 right, and at L5 and S1 left.  Deep 
tendon reflexes, based on a Wexler scare of 1 to 5, were 
within normal limits on the left and right for biceps, 
brachioradialis, triceps, patellar, and Achilles.  Valsalva's 
test caused low back pain.  The following ranges of motion 
were reported: 60 to 70 degrees of flexion with pain and 
stiffness; 25 degrees of extension with pain and stiffness; 
30 degrees of lateral flexion, bilaterally, with stiffness on 
the left and with pain and stiffness on the right; and 25 
degrees of rotation bilaterally with stiffness on the left 
and with pain and stiffness on the right. Forward bending 
"belt" test was positive for lumbosacral and sacroiliac.  The 
double leg raise/Goldwaithe's test was positive for 
lumbosacral and sacroiliac.  Lower extremity motor testing, 
graded on scale of 0 to 5, showed that all muscles were of 
normal strength bilaterally.  Dermatomal sensory testing by 
pinwheel revealed hypesthesia at L4-S1 on the right.  
Pathological reflexes were normal. Malingering tests were 
negative.  Ely's and Hibb's tests were positive on the right.  
The prognosis was that of a slow recovery in the distant 
future and poor at that time.  The need for pain control was 
mentioned. The radiographic impressions included: 
degenerative changes throughout the lumbar spine, L4/5 right 
paracentral focal disc herniation, and disc bulges at L5/S1 
and L3/4.  The chiropractor's impression was that of moderate 
degenerative disc disease at L5-S1 and no acute abnormalities 
identified.  The chiropractor also reported that, as a result 
of an accident, the veteran suffered from lumbar segmental 
dysfunction, lumbosacral intervertebral disc disease, and 
sciatica and myalgia/fibromyositis.

In a June 1996 RO decision, the rating for the low back 
disability was increased to 40 percent, effective from 
February 9, 1994.

X-rays were taken in June 1997.  The examiner determined that 
they revealed interspace narrowing at the L5-S1 level, and no 
signs of fracture or evidence of a pars interarticularis 
defect.

A VA examination was conducted in August 1997.  The examiner 
compared the 
X-rays taken during that evaluation to those taken in August 
1995, and determined that they indicated a narrowing of the 
L4-5 and L5-S1 disc spaces; otherwise, the lumbar spine was 
unremarkable.  The examiner observed that there were no 
postural abnormalities or fixed deformities.  There was some 
muscle spasm to the left of the midline in the upper lumbar 
area. Forward flexion was to 35 degrees; backwards extension 
was to 10 degrees; lateral flexion was to 20 degrees to the 
left and to 15 degrees to the right; and rotation was to 20 
degrees bilaterally.  All movements produced pain.  
Neurologic deficit was not found, and straight leg raising 
was positive at 80 degrees bilaterally.  The examiner 
diagnosed a low back injury and degenerative disc disease and 
determined that he could not give an opinion as to whether 
the veteran had additional functional impairment due to the 
extent of his pain because this would be pure speculation.

A MRI was conducted in February 2000.  The examiner indicated 
that it showed advanced degenerative disc disease of L5-S1 
with a small central subligamentous disc herniation and 
minimal spinal stenosis of the lateral recess angles.  The S1 
nerve root areas were normal.  The examiner also indicated 
there was a small broad based herniated nucleus pulposus of 
L4-L5 with minimal lateral recess angle stenosis.  On X-ray, 
it was again noted that there was DDD of L5-S1 without 
compression fracture development.

In light of the above, there is no evidence that would 
warrant an evaluation higher than 40 percent for the 
veteran's IVDS from February 1992 to April 2002.  There is 
absolutely no evidence of ankylosis of the spine generally, 
or specifically the lumbar spine that would warrant a 60 or 
100 percent evaluation under DCs 5286 or 5289.  Indeed, at 
the VA examinations of August 1995, the examiner specifically 
noted that there were no posture abnormalities or fixed 
deformity, and that the musculature of the back was normal.  
Similarly, at the August 1997 VA examination, the lumbar 
spine was observed to be unremarkable, other than a narrowing 
of the L4-5 and L5-S1 disc spaces, and there were no postural 
abnormalities or fixed deformities.  Moreover, the records do 
not reflect pronounced IVDS of the type described in DC 5293 
during this time period.  Specifically, while the September 
1992 VA neurological examiner noted some radicular symptoms 
by history, he stated that examination did not reveal focal 
neurologic deficit or dermatomal patters, and that the MRI 
did not reveal a ruptured disc.  In his addendum, the 
examiner similarly stated that there was no definite 
evidence, based on either on examination or X-ray, of a 
herniated disc that actually impinged into the spinal cord.  
In October 1994, the veteran moved well, had no limp, and had 
brisk deep tendon reflexes at the knees and ankles.  Although 
December 1995 VAOPTs show back and right leg pain, the August 
1997 VA examiner noted that neurologic deficit was not found.  
Thus, there were little or no persistent symptoms compatible 
with sciatic neuropathy or other neurological findings 
appropriate to the site of the disease disc.  Moreover, as to 
whether there was little intermittent relief, even at their 
worst, the veteran's symptoms left him unable to walk for a 
period of 4 days, and this is not the type of long term, 
unremitting IVDS that DC 5293 envisions as warranting a 60 
percent rating.

Thus, for the period between February 12, 1992, and April 17, 
1992, there are no symptoms under the old criteria that would 
warrant a rating higher than the 40 percent the veteran is 
currently receiving for IVDS.

However, from April 17, 2002 to September 23, 2002, the date 
the interim criteria took effect, the veteran is indeed 
entitled to a 60 percent rating.  That is because, in an 
April 17, 2002 VAOPT note that also bears the notation, "Med 
Neurology Consult:  This is a C&P Exam," the VA physician 
noted that the motor exam showed that the right extremity 
digitorum brevis muscle was wasted and weak, and that there 
was weakness in both first toes for dorsiflexion, and the 
right tricep was weak.  The impression was of chronic low 
back pain and right L5 radiculopathy, and neck pain and 
probable right C6 radiculopathy.  These additional findings 
warrant the higher, 60 percent evaluation, because the IVDS 
had apparently become more pronounced at this point in time, 
with the symptoms of neuropathy more pronounced and 
persistent.  This 60 percent evaluation is therefore 
appropriate for the period April 17, 2002 to September 23, 
2002.  As of September 23, 2002, however, the veteran's DDD 
must be analyzed using both the old and interim criteria, and 
this will be done in the next section of this decision.

In sum, the evidence is at least in relative equipoise as to 
a 60 percent evaluation from April 17, 2002 to September 23, 
2002, and a 40 percent evaluation before that date, but the 
preponderance of the evidence is against any higher ratings 
for these time periods.  Thus, the benefit-of-the-doubt 
doctrine allows the granting of benefits only to the extent 
indicated.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2003); Alemany v. Brown, 9 Vet. App. 518, 519-
20 (1996).


Between September 23, 2002 and September 26, 2003, and 
Thereafter

General Principles

During this time period, the veteran may be rated under the 
old criteria or the interim criteria, codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2003).  The interim criteria provide for 
two possible methods of rating his IVDS.  First, IVDS may be 
rated by combining separate ratings for chronic neurologic 
and orthopedic manifestations.  Or, a rating may be assigned 
on the basis of the total duration of incapacitating 
episodes.

The interim criteria define incapacitating episodes and 
provide for ratings based on their duration and frequency.  
However, as noted above, the veteran is entitled to a 60 
percent rating as of April 17, 2002.  Thus, on the first date 
the application of the interim criteria is permissible, 
September 23, 2002, a 60 percent rating is in effect.  The 
highest possible evaluation based on incapacitating episodes 
is 60 percent.  See 38 C.F.R. § 4.71a, DC 5293 (2003).  It is 
therefore unnecessary to consider the extent to which the 
veteran experiences incapacitating episodes, because he could 
not receive a higher evaluation than 60 percent under DC 5293 
as it appears in the interim criteria.  The only question 
remaining in applying the interim criteria is therefore 
whether the alternative method would result in a higher 
rating than 60 percent.  This requires consideration of 
whether separate evaluations of the veteran's chronic DDD and 
its neurologic manifestations would result in a higher 
combined rating under 38 C.F.R. § 4.25 (2003).

Note 1 to DC 5293 in the interim criteria provides that 
chronic orthopedic and neurologic manifestations means 
orthopedic and neurologic signs and symptoms resulting from 
IVDS that are present constantly, or nearly so.  Note 2 
indicates that, when rating on the basis of chronic 
manifestations, the orthopedic disabilities will be rated 
under the most appropriate orthopedic diagnostic code or 
codes and the evaluation of neurologic disabilities will be 
done separately using the most appropriate neurologic 
diagnostic code or codes.  Chronic orthopedic and neurologic 
manifestations means orthopedic and neurologic signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  See Note 1 to 38 C.F.R. § 4.71a, DC 5293 (2003).  

In order to assign a higher overall rating, then, based on 
separate compensable ratings for the orthopedic and 
neurologic manifestations, the combined rating must exceed 60 
percent under 38 C.F.R. § 4.25, which provides that the 
greatest disability will be combined with the next greatest 
disability, proceeding on to lesser disabilities.  The 
combined value is converted to the nearest number divisible 
by 10.  38 C.F.R. § 4.25(a) (2003).

Factual Background

A December 2002 MRI report noted diffuse degenerative changes 
of the lower lumbar spine.  The L3, 4, and 5 discs were 
somewhat dehydrated, with the L5 more narrowed at the 
Schmorl's node.  There were varying degrees of posterior 
osteophytes and ridges at these three levels.  There was no 
significant disc component by way of bulge or protrusion 
seen, and no significant spinal stenosis.  The impression was 
of degenerative changes with small posterior osteophytic 
ridging at L3, 4, and 5 without disc component.  

At the April 2003 VA examination, the veteran noted lower 
back aching, neck pain with turning that transmits to the 
right leg, and stiffening of the back that lasts up to 3 
days.  The veteran stated that he could not walk more than 
200 yards without spasm occurring.  When the veteran has a 
bad exacerbation with spasm, he does a steroid taper, and 
takes about a week to return to previous status.  The 
frequency of these episodes depends on whether or not the 
veteran attempts to walk, and the veteran characterized 
walking as the precipitating factor of the flare-ups.  During 
these flare-ups, the veteran has to stay in bed.  The veteran 
uses a cane.

On the examination, the veteran complained of pain with all 
movements.  His spinal function was decreased when he became 
fatigued in the examination and the veteran reported a lack 
of endurance.  There were spasms in the lumbosacral and 
cervical areas.  There was some lordosis and exaggerated 
lumbar curvature.  The musculature of the back was 
symmetrical, and there was no wasting.  The veteran's limbs 
showed full passive range of motion with no major 
deformities.  The veteran's cranial nerves reflected full 
visual fields, the pupils were equally reactive to light and 
accommodation.  The extraocular muscles were intact.  There 
was no nystagmus, and there was symmetrical facial movement 
and sensation.  There was also symmetrical shoulder shrug and 
midline tongue movement.  The motor evaluation showed 4/5 
power and normal tone in all 4 limbs.  There was no pronator 
drift and the veteran was able to toe-walk and heel walk with 
shaky balance.  There were no abnormal involuntary movements, 
and normal muscle bulk except in the right thenar and brevis 
digitorum, where both weakness and atrophy were noted.  There 
was intact proprioception, touch, and pain sensation in all 4 
limbs.  There was also intact finger to nose maneuver 
bilaterally, but the veteran was unable to perform heel to 
toe maneuver.  The veteran's gait showed abnormal stiff 
stance and slow pace.  The veteran's reflexes were all normal 
in amplitude, except that the right triceps and biceps were 
weaker and the right ankle jerk was weaker.  The veteran had 
no complaints of migraine or daily headaches, no tics or 
clonus, and no chorea or choreiform disorders.

The motor nerve conduction velocity test was within normal 
limits, but the "DML" of the right peroneal was increased.  
The right H-reflex was slightly delayed and F-waves were high 
in both nerves on the right side.  The right sural (sensory) 
nerve conduction velocity was slowed.  These neurological 
findings were suggestive of right lower extremity neuropathy 
as opposed to L5-S1 radiculopathy.  The diagnosis was of 
lumbar DDD and DJD with L5 radiculopathy, and cervical disc 
disease with C6 radiculopathy.

The examiner also noted that the veteran could not return to 
the type of work he was doing, i.e., light or heavy 
construction, machine shopwork, lumber yard work, or the 
postal service.  The examiner also noted that the veteran 
would not be able to sit or stand for extended periods longer 
than 20-30 minutes without moving around, and that he should 
not lift over 25 pounds, or walk distances over 500 yards.  
The veteran's functional ability during flare-ups would be 
minimal, and aggressive physical therapy will now be of no 
benefit.  The veteran might be able to do some types of 
sedentary work if he had the capability to move around and 
vary his position; otherwise, the veteran will experience 
severe pain and a potential flare-up of his incapacitating 
pain.

At the September 25, 2003, QTC examination, the veteran again 
complained of constant stiffness, pain in the spine, right 
leg pain, and spasms during prolonged walking, rain, and cold 
weather.  As to the history of neurological complications, 
the examiner noted that the veteran suffers from right leg 
weakness, and that, due to nerve disease, there is constant 
pain and stiffness in the back, within the spine, leg pain, 
and spasms.  The nerve disease results in pain that travels 
from the back to the right leg, the symptoms affect the 
veteran's walking, necessitating the use of a cane.  The 
veteran is able to brush his teeth, drive a car, cook, dress 
himself, and take out the trash.  He cannot take a shower, 
vacuum, climb stairs, shop, garden, or push a lawnmower.  

Examination of the thoracolumbar spine revealed no complaints 
of radiating pain on movement.  There was no muscle spasm or 
tenderness.  There was positive straight leg raising on the 
right and negative straight leg raising on the left.  The 
range of motion of the spine was additionally limited by 
pain, and was not additionally limited by fatigue, weakness, 
lack of endurance, or incoordination.  There was no ankylosis 
of the spine.  There were signs of IVDS at the lumbar spine, 
but the IVDS did not cause any bowel dysfunction, bladder 
dysfunction, or erectile dysfunction.

The peripheral nerve examination was within normal limits.  
Neurological examination of the upper extremities revealed 
motor function and sensory function to be within normal 
limits.  The right upper extremity revealed biceps jerk 1+ 
and the left upper extremity showed biceps jerk 1+ and 
triceps jerk 1+.  Neurological examination of the lower 
extremities revealed motor and sensory function within normal 
limits.  The right lower extremity revealed knee jerk 1+ and 
ankle jerk 1+.  The left lower extremity revealed knee jerk 
2+ and ankle jerk 2.

The diagnosis noted continued IVDS and lower extremity 
neuropathy or LS radiculopathy.  As to the latter, the 
subjective factors were pain radiating to the right leg and 
the objective factors were right leg weakness and decreased 
right leg reflexes by physical exam, nerve conduction study 
in 2002 which confirmed evidence of right lower extremity 
neuropathy.  As to whether the veteran experiences lumbar 
muscle spasms and any signs of sciatic neuropathy, the 
examiner stated: "The veteran did not experience spasms 
during the physical examination, but he complains of 
recurrent flare-ups and spasms with radiculopathy symptoms.  
He had a nerve conduction study in May 2002 that confirmed 
right leg neuropathy."  The examiner also stated that "the 
range of motion of the lumbar spine was decreased, secondary 
to pain, and the veteran complained of pain with all 
movements.  There was weakness in the right lower leg, 
secondary to neuropathy."  The examiner also opined that the 
veteran's pain  could limit his functional ability during 
flare-ups, with exacerbating factors being repetitive 
movements, such as bending and lifting.  As to whether 
impairment from the IVDS is so severe that it precludes the 
veteran from engaging in substantially gainful employment, 
the examiner stated that the veteran is unable to do 
construction work, was unable to find alternative jobs 
consistent with his education level, and noted that the 
veteran cannot perform physical labor or sit for a prolonged 
period of time as a result of his IVDS.

An MRI conducted at the same time as the September 2002 QTC 
examination indicated DDD involving L4-5 and L5-S1 without 
evidence of a compression factor or evidence of 
spondylolisthesis.  The pars interarticularis were intact.  
The paraspinal soft tissue and SI joints were normal.


Analysis

The post September 23, 2002 medical evidence demonstrates 
that the veteran has L5 radiculopathy and C6 radiculopathy.  
The precise nerve involved is not clear, as the right sural 
and right peroneal nerves were mentioned, but not identified 
as the only sources of the neuropathy and radiculopathy.  
However, as it is the veteran's right lower extremity that is 
affected by the neuropathy and radiculopathy, the most 
relevant regulations and diagnostic codes are the following:

38 C.F.R. § 4.123 (2003) provides that neuritis, cranial or 
peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, 
at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to 
severe, incomplete, paralysis.  The maximum rating that may 
be assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  

38 C.F.R. § 4.124 (2003) provides that neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  

A Note to 38 C.F.R. § 4.124a (2003) states that when 
peripheral nerve involvement is wholly sensory, the rating 
should be for the mild or, at most, the moderate degree.

DC 8520 contains the criteria for evaluating the severity of 
paralysis of the sciatic nerve. An 80 percent evaluation is 
contemplated where there is complete paralysis in which the 
foot dangles and drops, no active movement possible of 
muscles below the knee, and flexion of knee is weakened or 
(very rarely) lost.  Where there is severe incomplete 
paralysis with marked muscular atrophy, assignment of a 
60 percent evaluation is appropriate.  Moderately severe 
incomplete paralysis warrants assignment of a 40 percent 
evaluation, moderate incomplete paralysis warrants assignment 
of a 20 percent evaluation, and a 10 percent evaluation is 
contemplated for mild incomplete paralysis.  DCs 8620 and 
8720 provide for evaluations of neuritis and neuralgia in 
connection with DC 8520.

DC 8521 contains the criteria for evaluating the severity of 
paralysis of the external popliteal nerve (common peroneal).  
Under that diagnostic code, a 40 percent evaluation is 
contemplated where there is complete paralysis with foot drop 
and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  
Severe incomplete paralysis warrants assignment of a 30 
percent evaluation, moderate incomplete paralysis warrants 
assignment of a 20 percent evaluation, and a 10 percent 
evaluation is contemplated for mild incomplete paralysis of 
the external popliteal nerve.  DCs 8621 and 8721 provide for 
evaluations of neuritis and neuralgia in connection with DC 
8521.

DC 8522 sets forth the criteria for evaluating the severity 
of paralysis of the musculocutaneous nerve (superficial 
peroneal). Under those criteria, a 30 percent evaluation is 
warranted for complete paralysis where there is eversion of 
foot, weakened.  Severe incomplete paralysis of the 
musculocutaneous nerve warrants assignment of a 20 percent 
evaluation.  Moderate and mild incomplete paralysis warrant 
assignment of 10 and noncompensable evaluations, 
respectively.  DCs 8622 and 8722 provide for evaluations of 
neuritis and neuralgia in connection with DC 8522.

DC 8523 sets forth the criteria for evaluating the severity 
of paralysis of the anterior tibial nerve (deep peroneal).  
Under that diagnostic code, a 30 percent evaluation is 
contemplated for complete paralysis of the anterior tibial 
nerve where dorsal flexion of the foot is lost; 20 and 10 
percent evaluations are contemplated for severe and moderate 
incomplete paralysis, respectively, and a noncompensable 
evaluation is warranted for mild incomplete paralysis.  DCs 
8623 and 8723 provide for evaluations of neuritis and 
neuralgia in connection with DC 8523.

The criteria for evaluating the severity of paralysis of the 
internal popliteal nerve (tibial) are set forth at Diagnostic 
Code 8524.  Under those criteria, assignment of a 40 percent 
evaluation is warranted where there is complete paralysis in 
which plantar flexion is lost, frank adduction of foot is 
impossible, flexion and separation of toes is abolished; no 
muscle in the sole can move; and in lesions of the nerve high 
in popliteal fossa, plantar flexion of foot is lost.  Where 
there is incomplete paralysis of the popliteal nerve, a 30 
percent rating is assigned for severe incomplete paralysis, 
and 20 and 10 percent evaluations are assigned for moderate 
and mild incomplete paralysis, respectively.  DCs 8624 and 
8724 provide for evaluations of neuritis and neuralgia in 
connection with DC 8524.

The criteria for evaluating the severity of paralysis of the 
posterior tibial nerve is set forth at Diagnostic Code 8525.  
Under those criteria, a 30 percent evaluation is contemplated 
where there is complete paralysis; paralysis of all muscles 
of the sole of the foot, frequently with painful paralysis of 
a causalgic nature; where toes cannot be flexed; adduction is 
weakened; and plantar flexion is impaired; 20, 10, and 10 
percent evaluations are assigned for severe, moderate, and 
mild incomplete paralysis, respectively, of the posterior 
tibial nerve.  DCs 8625 and 8725 provide for evaluations of 
neuritis and neuralgia in connection with DC 8525.

The veteran's neuropathy and radiculopathy are characterized 
primarily by right leg weakness and decreased right leg 
reflexes.  The pain in the right leg appears to be 
intermittent rather than constant.  Thus, the veteran's 
neurological manifestations are most accurately characterized 
as peripheral neuralgia.  Under 38 C.F.R. § 4.124 (2003), 
this neuralgia is rated on the same scale as incomplete 
paralysis of the affected nerve, with a maximum equal to 
moderate incomplete paralysis.  As both peripheral nerve 
examinations were within normal limits, and reflexes were at 
or close to normal, the Board finds that the veteran's 
neuralgia equates to mild incomplete paralysis.  As such, the 
highest rating to which he is entitled is a 10 percent rating 
under DCs 8721 and 8724, which relate to neuralgia in 
connection with the external popliteal nerve (common 
peroneal) and the internal popliteal nerve (tibial).  

This 10 percent evaluation must be combined with the 
evaluation for the veteran's orthopedic manifestations.  As 
there is no evidence of ankylosis of the spine, and the 
September 2003 QTC examiner specifically stated that there 
was no ankylosis of the spine, the veteran is receiving the 
maximum possible evaluation for his orthopedic manifestations 
under both the old criteria (DC 5293, IVDS) and the new 
criteria, according to which the general rating formula 
provides for a rating higher than 60 percent only for 
unfavorable ankylosis of the entire spine.  

Consequently, the veteran's 10 percent evaluation for 
neurological manifestations must be combined with his 60 
percent evaluation for orthopedic manifestations.  The 
combined rating table of 38 C.F.R. § 4.25 gives a value of 64 
when a 60 percent evaluation is combined with a 10 percent 
evaluation.  And, pursuant to the language requiring 
conversion to the nearest number divisible by 10, this would 
still leave the veteran with his current 60 percent 
evaluation.  However, DC 5293 (2003) provides that the 
orthopedic and neurological manifestation evaluations must be 
combined "with evaluations for all other disabilities."  
The veteran is currently receiving a 10 percent evaluation 
for his depressive disorder, an evaluation that the Board 
finds appropriate, as explained in a later section of this 
decision.  When the 64 percent combined rating for orthopedic 
and neurological evaluations is again combined with the 10 
percent evaluation for depressive disorder, the combined 
rating table gives a value of 68.  The number nearest to 68 
that is divisible by 10 is 70.  Therefore, the veteran is 
entitled to a 70 percent evaluation for his IVDS.  This 
evaluation is effective September 23, 2002, the effective 
date of the interim criteria, under which the veteran is 
entitled to the70 percent evaluation when the evaluation for 
the orthopedic and neurological manifestations is combined 
with the 10 percent evaluation for depressive disorder.

As to the new criteria, as noted, the general rating criteria 
provide for a rating higher than 60 percent only for 
ankylosis of the spine, which the veteran does not have.  
Moreover, the alternative method for evaluating IVDS in the 
new criteria is identical to those in the interim criteria.   
Consequently, the veteran's evaluation for the period since 
September 26, 2003, the effective date of the new criteria, 
remains 70 percent.


DeLuca Consideration

The Board also finds that no increase is warranted under 
DeLuca and 38 C.F.R. §§4.40 and 4.45.  In VAOPGCPREC 36-97 
(Dec. 12, 1997), it was held that DC 5293 involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of spinal motion.  Therefore, pursuant to Johnson 
v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 
must be considered when a disability is evaluated under this 
code.  VAOGCPREC 36-97 also held that when a veteran has less 
than the maximum evaluation under DC 5293 based on 
symptomatology that includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating for limitation of motion.  
Thus, the Board must consider whether a higher rating is 
warranted for the veteran's IVDS during any of the relevant 
time period under DeLuca.  However, throughout all of these 
time periods, although the veteran's range of motion is 
somewhat limited by pain, the other factors are not present 
to any significant degree.  Moreover, to the extent these 
factors are present, they are already contemplated by the 
governing rating criteria.

Thus, the Board finds that no change is warranted under 
DeLuca in the 40 percent evaluation effective February 12, 
1992, the 60 percent evaluation effective April 17, 2002, and 
the 70 percent effective September 23, 2002.


Extra-Schedular Considerations

Finally, the veteran also is not shown to warrant 
consideration for an extra-schedular rating for his IVDS, 
including both orthopedic and neurological manifestations of 
it under the provisions of 38 C.F.R. § 3.321(b)(1).  He has 
not been frequently hospitalized on account of his IVDS.  
Moreover, it has not caused marked interference with his 
employment, i.e., beyond that contemplated by his assigned 
ratings, or otherwise rendered impractical the application of 
the regular schedular standards.  Admittedly, his overall 
functional impairment may hamper his performance in some 
respects, but certainly not to the level that would require 
extra-schedular consideration since those provisions are 
reserved for very special cases of impairment that simply is 
not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).




TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases-except where specifically prescribed by VA's Rating 
Schedule.  38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 
2 Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).  

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless-on an extra-schedular basis-upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. 4.16(a); see also Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides." Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Other 
factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  
See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro 
v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In the present case, the veteran was granted a TDIU in a 
February 2004 rating decision.  However, the granting of this 
benefit does not end his appeal or otherwise render it moot, 
because he must be presumed to be seeking "the maximum 
benefit allowed by law and regulation."  See AB v. Brown, 
6 Vet. App. 35, 39 (1993) (a veteran is presumed to be 
seeking the maximum possible rating unless he indicates 
otherwise).  In any case, his representative, in an April 
2004 letter, indicated that the veteran here seeks to appeal 
on the issue of the effective date assigned for the award of 
the TDIU.

The veteran is not entitled to a TDIU on other than perhaps 
on an extraschedular basis for the period prior to April 17, 
2002.  This is because, as explained in the other sections of 
this decision, prior to this time he is entitled to 
evaluations of 40 percent for his IVDS and 10 percent for his 
depressive disorder, the latter evaluation effective February 
15, 2001.  The combined rating for these two evaluations is 
46, which results in a total evaluation of 50 percent.  See 
38 C.F.R. § 4.25, Combined Ratings Table.  As a combined 
rating must be 70 percent or more in order to be eligible for 
a TDIU, the veteran's pre-April 17, 2002 50 percent total 
evaluation precludes his entitlement to a TDIU prior to that 
date, other than perhaps on an extraschedular basis.

But as alluded to above, this is not an absolute bar to 
receiving a TDIU if there is other probative evidence 
indicating that his service-connected disability renders him 
unemployable.  However, there is no such evidence in this 
instance, so the claim for a TDIU prior to April 17, 2002 
must be denied.

The VA vocational rehabilitation counselor and the private 
orthopedic physician at the Southeastern Orthopedic Clinic 
both indicated in their June and October 1994 statements that 
the veteran had experienced significant difficulty in 
maintaining employment and that he was possibly unemployable 
due to the severity of his low back disability.  But both 
also went on to acknowledge that this was only true in the 
event that an employer would not be willing to make certain 
accommodations for his functional impairment - such as by 
allowing him to sit, stand, etc., whenever he needs to.  And 
other records on file show that his most recent employer, 
Leslie Locke, Inc., where he worked as a machine press 
operator from December 1993 to March 1994, was in fact 
willing to make such accommodations and indeed had actually 
done this prior to him resigning - on his own initiative - 
stating "that [the] job just wasn't working for him."  He 
tendered his resignation despite being given the least 
strenuous job in the plant, and although he alleges that he 
had no other choice but to resign because he needed even a 
more sedentary position than the one he was given, which was 
not available within that company, this may not necessarily 
be true of other companies that may also be able to use his 
skills and experience.  A mere inconvenience in having to 
work a job, even if due to intermittent pain, is not 
equivalent to a total inability to work, which is required 
for a TDIU.

Even the veteran, himself, did not completely rule out the 
possibility of somehow returning to work - albeit probably 
in a different position than he had previously held.  He told 
the VA vocational rehabilitation counselor that he was 
"amenable" to this during his June 1994 interview, and she 
encouraged him to continue pursuing alternative means of 
employment through his state-operated vocational 
rehabilitation service.  If she had not believed that he 
could work, it seems only logical that she would not have 
made that recommendation because it would have been futile 
and not amounted to anything.  So the fact that she did at 
least in turn suggest that the veteran is not unemployable, 
just currently unemployed.  And the veteran also indicated 
more recently in December 1995, while being examined in a VA 
outpatient clinic, that he was not willing to undergo surgery 
on his low back "until [he] gets to where he can't work."  
This, too, by his own acknowledgment, suggested that he was 
capable of working, and he made that statement long after the 
private orthopedic physician had earlier indicated in October 
1994 that the veteran may well be unemployable - but again, 
only if his employer is not willing to make accommodations 
for him, which is not shown to actually be the case here.

Although the SSA awarded and continued the veteran's SSI 
benefits for his IVDS, the decision of that agency, while 
probative evidence in support of the claim for a TDIU, is not 
altogether dispositive of this issue because the SSA's 
decision is not controlling on VA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Also, the SSA indicated 
in its decision that the determination was not permanent - 
but rather, subject to further review in 18 months since the 
veteran is relatively young, has a high school education 
(with other relevant education and training that he 
indicated, himself, in his June 1995 application for a TDIU), 
and since the possibility still exists that the condition of 
his low back will improve in time.  The Board also is mindful 
that at least one of his doctors does not believe that 
surgery is currently a viable option for treatment but, on 
the other hand, the veteran has not completely availed 
himself to all of the other means of less invasive, 
conservative treatment either - namely, the physical therapy 
that was prescribed by his doctors in January and February 
1994.

The veteran also is not otherwise shown to be entitled to an 
earlier effective date for his TDIU on an extra-schedular 
basis.   For the reasons discussed above, his IVDS and did 
not caused marked interference with his employment (i.e., 
beyond that contemplated in the assigned rating), or 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the application of the regular 
schedular standards.  The vast majority of the treatment that 
he received for his IVDS was on an outpatient basis, as 
opposed to while hospitalized, even after he reportedly was 
confined to a bed and could not walk for four days in 
February 1994.  Consequently, in the absence of evidence of 
the factors required for special consideration of an extra-
schedular rating, the Board is not required to remand this 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. at 
338-9; Floyd v. Brown, 9 Vet. App. at 96; Shipwash v. Brown, 
8 Vet. App. at 227.

As the preponderance of the evidence is against the veteran's 
claim for an earlier effective date for his TDIU, 
the benefit-of-the-doubt doctrine does not apply, and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003); Alemany v. Brown, 9 Vet. App. at 
519-20.

Depressive Disorder

Under the General Rating Formula for Mental Disorders, 
including 38 C.F.R. § 4.130, Diagnostic Code 9434 (2003), 
major depressive disorder, a non-compensable evaluation is 
assigned where a mental condition has been formally 
diagnosed, but symptoms are not severe enough to either to 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent rating is 
assigned for occupational and social impairment due to mild 
or transient symptoms, which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or where symptoms are controlled by 
continuous medication.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.

Treatment notes dated January and February 2001 and letters 
dated February and June 2002 from the veteran's primary care 
physician, Dr. "Z." indicated that he was treating the 
veteran for severe depression, including Paxil.  Treatment 
reports from the Southeastern Center for MH/DD/SAS between 
January and March 2001 reflect that the veteran was being 
treated for delusional disorder, paranoia and depression.  
The reports indicated that since the veteran began taking 
medication, social interaction had increased. 

At an October 2002 QTC general psychiatric examination, the 
veteran indicated that his depression began a year prior to 
the examination.  The veteran also stated that his sleep, 
appetite, and concentration were poor.  He had suicidal 
ideation but no intent.  

At the time of his initial depression, the veteran was 
referred to a mental health center, and shortly thereafter, 
his family doctor prescribed paroxetine.  Since the veteran 
began taking paroxetine, he "has been a new person."  He 
talks to everybody, enjoys things, feels, sleeps, and 
concentrates better, and has a good appetite.

The veteran indicated that he lives by himself, does his own 
cooking and cleaning, has no friends, and spends his time 
watching television, listening to music, and napping.  

The examiner described the veteran as being in fair physical 
health and having no real social relationships and no 
recreational or leisure pursuits.  The examiner described the 
veteran as an alert, cooperative man who was casually 
dressed.  He answered questions and showed no loose 
associations or flight of ideas.  There were no bizarre motor 
movements or tics.  His mood was calm, his affect was 
appropriate, and he had no nightmares, flashbacks, intrusive 
thoughts, delusions, hallucinations, ideas of reference, or 
suspiciousness.  The veteran was correctly oriented in all 
spheres (to time, place, person, situation, etc.), had good 
remote and recent memory, and his insight, judgment, and 
intellectual capacity appeared to be adequate.  

At the September 2003 QTC psychological examination, the 
veteran again noted that his primary care physician, Dr. Z., 
prescribed Paxil, which changed him from reclusive, 
depressed, helpless, and hopeless to extraverted, hopeful, 
and euthymic.  

According to the examiner, the veteran was casually dressed 
and evidenced no major disorder of thought or perception.  He 
repeatedly referred to his back problem and financial 
difficulties.   He was oriented to days of the week, month, 
and year, and to place.  He could say 3 numbers backward but 
could not remember 3 numbers with an intervening 10 count.  
He could say the days of the week backward and do sample 
calculation.  He recognized opposites, but had difficulty 
with similarities.  He remembered 2 out of 4 words with an 
intervening 2 minute task.  He appropriately interpreted two 
proverbs.  

The examiner indicated that the veteran could likely manage 
his own financial affairs.  The diagnosis was of major 
depression, single in remission.  Economic and occupation 
problems were also noted and the GAF was 60.  The examiner 
opined that the veteran had major depression secondary to the 
pain associated with his IVDS.  

Based on the above, the 10 percent evaluation for the 
veteran's depressive disorder is appropriate.  There is no 
evidence of depressed mood, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, or mild memory loss.  
Indeed the veteran's memory and mood were described as good, 
particularly after he began taking medication.  Moreover, 
there is no evidence that the veteran's depressive disorder 
has been significantly worse so as to justify the higher 30 
percent evaluation at any time since he filed his claim in 
February 2001.

As the preponderance of the evidence is against the veteran's 
claim for an initial rating higher than 10 percent for his 
depressive disorder, the benefit-of-the-doubt doctrine does 
not apply, and his claim must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003); Alemany 
v. Brown, 9 Vet. App. at 519-20.



ORDER

The claim for a higher rating for the veteran's IVDS is 
granted to the extent that he is assigned a 60 percent rating 
from April 17, 2002 to September 23, 2002, and 70 percent 
thereafter, subject to the laws and regulations governing the 
payment of VA compensation.

The claim for an earlier effective date for the veteran's 
TDIU is denied.

The claim for an initial rating higher than 10 percent for 
the depressive disorder is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



